



Exhibit 10.2



Schedule of Amendment to Omitted Credit Agreement


In accordance with Instruction 2 to Item 601(a) of Regulation S-K, the Credit
Agreement between PDL BioPharma, Inc. (the Company) and Direct Flow Medical,
Inc. (Direct Flow), dated November 5, 2013, was not filed because it is
substantially similar to the form of credit agreement that was filed as Exhibit
10.56 to the Company’s Annual Report on Form 10-K filed on March 3, 2014. The
Company has previously summarized as part of the same exhibit the material
details in which the omitted credit agreement differed from the form of credit
agreement. On February 26, 2016 and July 15, 2016, the Company and Direct Flow
amended the Credit Agreement (the Amendments). The following schedule sets forth
the material details in which the omitted Amendments further modify the form of
credit agreement that was filed as Exhibit 10.56 to the Company’s Annual Report
on Form 10-K filed on March 3, 2014.


Execution Date
Borrower(s)
Maturity Date
Amount Previously Funded
Additional Available Credit
Additional Funding Conditions
Outstanding Borrowings Interest Rate Per Annum
Interest Only Period
Principal Repayment Schedule
Change in Control Fee
Board Observer Rights
November 5, 2013 and Amended on November 11, 2014, February 26, 2016 and July
15, 2016
Direct Flow Medical, Inc.
No change.
Prior to the Amendments, $50 million.
Under the Amendments, an additional $6.5 million in loans were funded and such
loans are convertible into Direct Flow equity in the event of a qualified equity
financing based on the per share price of the applicable equity.
None
None.
No change.
No change.
No change.
No change.
No change.






